Citation Nr: 0414472	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  95-29 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1956.

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1995 RO decision which determined that 
new and material evidence had not been submitted to reopen a 
previously denied claim for service connection for 
prostatitis.  

In a November 1997 decision, the Board denied the application 
to reopen the claim for service connection for prostatitis.  
The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a January 1999 
memorandum decision, the Court vacated the November 1997 
Board decision and remanded the case for further action.  In 
August 1999, the Board remanded the case to the RO for 
additional procedural development.  

In a June 2000 decision, the Board denied the application to 
reopen the claim for service connection for prostatitis.  The 
veteran then appealed the Board's decision to the Court.  In 
November 2000, a joint motion was filed by the parties (the 
veteran and the VA Secretary), requesting that the Court 
vacate the Board's June 2000 decision and remand the case for 
further action.  This motion was granted by a November 2000 
Court order, and the case was then returned to the Board.

In a September 2001 decision, the Board denied the 
application to reopen the claim for service connection for 
prostatitis.  In July 2002, a joint motion was filed by the 
parties, requesting that the Court vacate the Board's 
September 2001 decision and remand the case for further 
action.  This motion was granted by a July 2001 Court order, 
and the case was then returned to the Board.

In a March 2003 decision, the Board denied the application to 
reopen the claim for service connection for prostatitis.  In 
August 2003, a joint motion was filed by the parties, 
requesting that the Court vacate the Board's March 2003 
decision and remand the case for further action.  This motion 
was granted by an August 2003 Court order, and the case was 
then returned to the Board.

In March 2004, the veteran's representative submitted 
additional written argument and evidence, along with a waiver 
of RO consideration pursuant to 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  In November 1992, the veteran's application to reopen a 
previously denied claim for service connection for 
prostatitis was denied in a final Board decision.

2.  Evidence received since the November 1992 Board decision 
is cumulative or redundant of evidence previously considered, 
and the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted sufficient 
to reopen a claim for service connection for prostatitis, and 
the November 1992 Board decision is final. 38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from October 
1954 to October 1956.  The majority of his service medical 
records are not on file, having been destroyed in the 1973 
fire at the National Personnel Records Center (NPRC).  A 
morning report, dated April 13, 1955, indicates that the 
veteran was stationed at Fort Eustis, Virginia, and was 
hospitalized that day for unknown reasons.  A subsequent 
hospital discharge record notes that the veteran remained 
hospitalized at the U.S. Army Hospital in Fort Eustis, 
Virginia, until April 18, 1955.  On medical examination 
performed for separation purposes in October 1956, the 
veteran's genitourinary system was normal.

In January 1975, the veteran filed an application for service 
connection for prostatitis and cystitis.  He related that in 
January and February 1955, he was treated for cystitis at 
Fort Benning, Georgia.  He reported post-service treatment 
for cystitis from 1959 to 1974.  By a letter received in 
January 1975, the veteran related that he had his first bout 
with cystitis at Fort Benning in January 1955; he said he was 
treated and the problem resolved.  He said he had subsequent 
bouts in 1957, 1959, 1963, 1968, and had a chronic problem 
beginning in 1972.  He said his condition was characterized 
as cystitis until 1972, but was now called prostatitis, and 
asserted that the two conditions were interrelated.

By a letter dated in April 1975, the veteran stated that in 
January 1955, while at Fort Benning, he was treated on an 
outpatient basis for fever, low back pain, and urinary 
frequency.  He said that he was then stationed at Fort 
Eustis, Virginia, and in 1955, was hospitalized there for 
several days for "jockey itch."  He submitted numerous lay 
statements by his spouse and siblings to the effect that he 
had complaints of urinary frequency, fevers and pain since 
separation from service.  He submitted medical records that 
indicated complaints of urinary frequency beginning in 1963.  
The earliest medical record indicating a diagnosis of 
prostatitis is a new patient workup from Duke University 
Medical Center dated in February 1973.  By a letter dated in 
February 1975, F. D. Austin, Jr., M.D., referred to the above 
medical record, and indicated that he first treated the 
veteran for complaints of urinary frequency and nocturia in 
November 1972.  By a letter dated in February 1975, the 
veteran's representative said that she spoke with Ms. Carter, 
a nurse in the office of Dr. "Shia," who said she recalled 
that the veteran was treated there in 1957 for fever and 
cystitis.  By a note received in March 1975, Ms. Carter 
related that she recalled that the veteran was treated in her 
office for frequency and cystitis, but no medical records 
were available.  By a note received in January 1976, Dr. Shai 
indicated that he did not treat the veteran prior to October 
1961, and never treated him for cystitis.

In an April 1976 decision, the Board denied service 
connection for chronic prostatitis, posterior urethritis, 
cystitis, and postoperative residuals of a right hydrocele 
and right testicular cyst.

In April 1976, the veteran filed an application to reopen his 
claim for service connection for prostatitis.  He was 
afforded personal hearings, including one in November 1977, 
at which time he related that after separation from service, 
he was first treated for pain, fever, and urinary frequency 
by Dr. Brittain in 1957 and 1958.  He also testified that he 
was treated by Dr. "Shy" in 1957 for the same condition.  

The veteran also submitted additional evidence, including 
multiple lay statements, one of which indicated that he 
complained of urinary frequency and fevers in 1957, and 
medical records reflecting current treatment for prostatitis.  

A Reply Inquiry from NPRC, dated in April 1976, noted that 
the veteran's service medical records were destroyed by fire.  
The report stated that a thorough search of the 
organizational records on file for the Third Army Food 
Service School failed to reveal any mention of the veteran 
reporting sick for the period January to March 1955.

By a letter dated in August 1976, Dr. Austin indicated that 
he treated the veteran for urinary frequency and urgency as 
well as back pain since 1972, and diagnosed chronic 
prostatitis.  He noted that the veteran reported that he was 
first treated for such symptoms in 1955.  By a letter dated 
in August 1977, L. E. Brittain, M.D., stated that he treated 
the veteran from 1963 to 1968 (but not for a urinary tract 
disorder), and said he did not recall treating the veteran in 
1957 or 1958 (and he had no records of such treatment), 
although the veteran had copies of checks made out to him 
dated in 1957 and 1958.  

In June 1978, the Board issued a decision that denied service 
connection for prostatitis.

In January 1979, the veteran and his representative requested 
a reconsideration of the April 1976 Board decision.  Such 
reconsideration was granted.  The veteran was afforded a 
hearing before members of the Board, and submitted additional 
evidence.  In a January 1980 Board decision, the Board found 
no reversible error in the June 1978 decision, and denied 
service connection for prostatitis.

In November 1980, the veteran filed an application to reopen 
his claim for service connection for prostatitis.  He was 
afforded personal hearings before the RO and before members 
of the Board, and submitted additional evidence, including 
several lay statements regarding his urinary frequency, and 
an August 1981 report of medical examination completed by J. 
S. Phelps, M.D., which shows that the veteran reported an 
onset in 1955 of symptoms including generalized malaise and 
lower trunk pain which became chronic in 1972.  A diagnosis 
of chronic prostatitis was indicated.  The veteran also 
submitted a July 1982 letter from L. K. Boggs, M.D.  In this 
letter Dr. Boggs stated that he had reviewed the veteran's 
medical records and based on such records in conjunction with 
the veteran's reported medical history, he concluded that the 
veteran's current lower urinary tract infection "sometimes 
referred to as prostatitis" had its onset in 1955.  He noted 
that neither a prostate smear nor cystoscopy were performed 
until 1972, and that therefore any earlier medical findings 
of a normal prostate or a normal urinalysis were not 
definitive.  By a July 1983 Board decision, the Board denied 
service connection for prostatitis.

In May 1985, the veteran filed an application to reopen his 
claim for service connection for prostatitis.  He submitted 
additional evidence.  By a January 1987 Board decision, the 
Board denied service connection for prostatitis.

In January 1988, the veteran filed an application to reopen 
his claim for service connection for prostatitis.  He 
submitted additional evidence, including a December 1987 
report of medical examination in which Dr. Phelps stated that 
he had been treating the veteran since October 1979 for low 
back pain, dysuria, frequency, urgency, fever, and malaise, 
and indicated a diagnosis of prostatitis.  By a letter dated 
in February 1988, the veteran stated that he was hospitalized 
for "urine problems" at Fort Eustis, Virginia.  By a 
memorandum dated in June 1988, the veteran's representative 
indicated that the veteran was hospitalized for prostatitis 
from April 13, 1955 to April 18, 1955.  The veteran's 
representative enclosed an April 1955 report of admissions 
from the Fort Eustis Army Hospital which, as noted above, 
indicated that the veteran was admitted to that hospital for 
unknown reasons.  The veteran was afforded a personal hearing 
at the RO.  

By a December 1989 Board decision, the Board denied service 
connection for prostatitis.  The veteran appealed this 
decision to the Court, and in May 1992, the Court vacated the 
December 1989 Board decision and remanded the case to the 
Board for further development.  

In a November 1992 Board decision, the Board determined that 
new and material evidence had not been presented sufficient 
to reopen the previously denied claim for service connection 
for prostatitis.  Evidence received since this adverse 
decision is summarized below.

The veteran again appealed his case to the Court.  In April 
1993, the VA filed a motion to dismiss the appeal for lack of 
jurisdiction.  The veteran did not oppose the motion, and in 
a May 1993 order, the Court granted the motion and dismissed 
the appeal.

In February 1995, the veteran filed his current application 
to reopen his claim for service connection for prostatitis 
and enclosed additional medical evidence in support of his 
claim.

By a letter dated in May 1992 (and received by the RO in 
February 1995), P. Stewart, M.D. stated that she had treated 
the veteran since November 1991 for chronic prostatitis.  She 
described the veteran's current symptoms of chronic pelvic 
floor pain, scrotal pain with referral to his low back, 
fevers, sweats, chills, myalgias, and malaise.  The doctor 
said the "symptoms apparently began in the spring of 1955 
and initially were present only intermittently."  She stated 
that she reviewed the veteran's file and medical records, and 
concluded, ". . . it is my opinion that his current 
condition began early in the spring of 1955 and has continued 
recurrently from that time until the present."

A February 1995 letter from Dr. J. Phelps, Jr., was also 
submitted in support of the veteran's claim.  In such letter, 
Dr. Phelps indicated that he had treated the veteran since 
1979 for chronic prostatitis.  He stated that based on his 
review of the veteran's medical records, his examination of 
the veteran, and the veteran's reported history of pain, 
malaise, fevers and frequency of urination starting in the 
spring of 1955 and continuing from that date to the present, 
"It is my medical opinion based upon reasonable medical 
certainty that this infection had it's onset [sic] from the 
spring of 1955 and that this has recurred from that time 
until the present and is the same thing".  He noted that no 
prostate smear was performed during service, and one was not 
performed until Dr. Austin sent the veteran to an urologist, 
when a diagnosis of prostatitis was finally indicated.

By a July 1995 RO decision, the veteran's application to 
reopen a claim for service connection for prostatitis was 
denied.  In his substantive appeal, dated in September 1995, 
the veteran asserted that he had prostatitis, which was 
incurred during military service.

In a November 1997 decision, the Board determined that new 
and material evidence had not been presented sufficient to 
reopen a claim for service connection for prostatitis.  The 
veteran appealed to the Court, and in a January 1999 
memorandum decision, the Court vacated the November 1997 
Board decision and remanded the case for further action. 

In August 1999, the Board remanded the case to the RO for a 
review of the application to reopen the claim for service 
connection for prostatitis, in light of the "new and material 
evidence" definition as set forth in 38 C.F.R. § 3.156. See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In September 
1999, the RO continued to deny the veteran's application to 
reopen the claim, and the case was subsequently returned to 
the Board.

By a statement dated in February 2000, the veteran's 
representative asserted that the letters by Drs. Phelps and 
Stewart were new and material evidence.  The representative 
reiterated such assertion by a written presentation dated in 
March 2000, and contended that the doctors' opinions were not 
based solely on the veteran's reported history, but were also 
based on a review of medical evidence.

In a June 2000 decision, the Board determined that new and 
material evidence had not been presented sufficient to reopen 
a claim for service connection for prostatitis.  In November 
2000, a joint motion was filed by the veteran and the VA 
Secretary requesting that the Court vacate the Board's June 
2000 decision and remand the case for further action.  This 
motion was granted by a November 2000 Court order, and the 
case was again returned to the Board. 

In July 2001, the veteran's representative submitted 
additional written argument.  Accompanying the veteran's 
written argument was a medical opinion, dated June 2001, from 
W. Jones, M.D.  Dr. Jones stated:

I thoroughly reviewed the relevant VA 
materials of [the veteran] and it is my 
opinion that his prostatitis began in 
1955, during active service.  It is 
documented that he was treated for 
cystitis at Fort Benning, Georgia in 
January and February of 1955.

Cystitis is considered a lower urinary 
tract infection that is uncommon in 
males.  When it does occur (especially 
multiple times) one must consider an 
obstructive cause to urinary flow as well 
as a sexually transmitted disease as the 
cause.  Prostatitis or inflammation of 
the prostate gland in all likelihood was 
the etiology of this veteran having 
multiple bouts of cystitis.  Enlargement 
of the prostate gland due to inflammation 
would cause urinary frequency, back pain, 
lower abdominal discomfort and fever, all 
of which were reported by [the veteran].

In a September 2001 decision, the Board determined that new 
and material evidence had not been presented sufficient to 
reopen a claim for service connection for prostatitis.  In 
July 2002, a joint motion was filed by the veteran and the VA 
Secretary requesting that the Court vacate the Board's 
September 2001 decision and remand the case for further 
action.  This motion was granted by a July 2002 Court order, 
and the case was again returned to the Board. 

In February 2003, the veteran's representative submitted 
additional written argument.  

Accompanying the written argument was a February 2003 letter 
from W. Jones, M.D.  Dr. Jones said, 

As stated in my letter of June 27, 2001, 
I reviewed the relevant VA materials of 
[the veteran] and now have reviewed the 
"Joint Motion for Remand" letter in the 
appeal of the aforementioned veteran.  
Again I must point out that the factual 
background section clearly stated that 
the veteran was treated for prostatitis 
in 1955 during active service.  Dr. 
Austin, the personal physician of the 
veteran had been treating him for urinary 
frequency and urgency since 1972 and 
diagnosed him with chronic prostatitis at 
that time.  

There are statements by the veteran of 
his being treated for urinary frequency, 
urgency and back pain while in the 
service and for several years after 
discharge.  Any competent physician knows 
that males (unlike females) do not 
typically get those kind of symptoms and 
when they do prostatitis is at the fore 
front of the etiology of such symptoms.  
One need not due extensive testing of 
urine or blood to arrive at this 
conclusion, but merely perform a digital 
rectal exam in the office and examine and 
question the patient for symptoms and 
signs of penile discharge (the other 
etiology of urinary discomfort is 
sexually transmitted disease).

In conclusion, it is my opinion that 
since the patient was diagnosed with 
chronic prostatitis in 1972 it is highly 
likely that in 1955 while in service he 
suffered from inflammation of the 
prostate gland causing him symptoms of 
urinary frequency, urinary urgency and 
back pain.

A March 2003 Board decision determined that new and material 
evidence had not been presented sufficient to reopen a claim 
for service connection for prostatitis.  In August 2003, a 
joint motion was filed by the veteran and the VA Secretary 
requesting that the Court vacate the Board's March 2003 
decision and remand the case for further action.  This motion 
was granted by an August 2003 Court order. 

In March 2004, the veteran's representative submitted 
additional written argument.  Along the written argument was 
a March 2004 letter from W. Jones, M.D.  Dr. Jones restated 
his opinion that the veteran very likely had inflammation of 
the prostate gland and urinary obstruction during his time in 
the service and for several years after.  Dr. Jones noted 
there were no medical records from the time of service but 
since then the veteran had given "textbook descriptions of 
prostatitis and urinary flow obstruction during active 
duty."

II.  Analysis

The veteran asserts that new and material evidence has been 
submitted to reopen a previously denied claim for service 
connection for prostatitis.  The present appeal was denied by 
the Board, and returned to the Board by the Court, on four 
different occasions.  Most recently, an adverse March 2003 
Board decision was vacated by an August 2003 joint motion and 
Court order which required the Board to give additional 
reasons and bases for its determination.  

The Board notes that there has been VA compliance with the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Numerous VA and Court documents have 
notified the veteran of what is required to reopen and 
substantiate his claim; identified records have been obtained 
to the extent possible (most service medical records are no 
longer available); and a VA examination or opinion is not 
warranted prior to reopening a previously denied claim with 
new and material evidence.  Id.  Moreover, in the March 2004 
written argument to the Board, the appellant's attorney 
indicated that the appellant had waived consideration of the 
newly submitted evidence under 38 C.F.R. § 20.1304, had no 
further evidence to submit, and desired the Board to review 
his claim without any additional assistance or development.  
See Janssen v. Principi, 15 Vet. App. 370 (2001).  No further 
action under the VCAA is required.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

In the present case, the veteran's claim for service 
connection for prostatitis, or applications to reopen the 
claim, were previously denied by the Board on numerous 
occasions, most recently in November 1992.  Thus, the 
November 1992 Board decision is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7104; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

As applicable to the present case, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The definition of "new and material evidence" in 38 C.F.R. 
§ 3.156(a) was revised, effective August 29, 2001.  This new 
regulation provides:  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  This latest definition of new 
and material evidence only applies to a claim to reopen a 
finally decided claim received by the VA on or after August 
29, 2001; thus it does not apply to the instant case.  66 
Fed. Reg. 45620 (2001).  Even if the Board were to apply this 
new version of 38 C.F.R. § 3.156(a), there would be no 
difference in the outcome of the present appeal.

Evidence considered at the time of the November 1992 Board 
decision includes, in part, an April 1955 morning report and 
an April 1955 admissions list which collectively indicate 
that the veteran was then hospitalized for unknown reasons at 
the U.S. Army Hospital in Fort Eustis, Virginia, and the 
October 1956 separation medical examination indicating that 
the veteran's genitourinary system was normal.  The Board 
considered multiple medical records and doctors' letters, 
with the first medical record indicating a diagnosis of 
prostatitis dated in the early 1970s.  The Board also 
considered a statement from Dr. Boggs who opined that the 
current prostatitis was linked to service based on the 
veteran's reported medical history, and who noted that 
neither a prostate smear nor cytoscopy was performed until 
1972.  The Board further considered statements from various 
laymen to the effect that the veteran had persistent 
complaints of urinary frequency dating back to his active 
duty service.

In support of his present claim to reopen, the veteran has 
submitted medical opinions from W. Jones, M.D., dated in June 
2001, February 2003 and March 2004; J. Phelps, M.D., dated in 
February 1995; and P. Stewart, M.D., dated in May 1992.  All 
of these doctors opine that there is a link between the 
veteran's current prostatitis and his active duty service. 

A.  Dr. Jones' Opinion Letters

In support of his application to reopen the claim, the 
veteran has submitted three medical opinion letters from W. 
Jones, M.D.  The first letter from Dr. Jones is dated in June 
2001, the second is dated in February 2003, and the third is 
dated in March 2004.  It is unclear from these letters 
whether Dr. Jones has ever treated the veteran for this or 
any other condition.

In his June 2001 letter, Dr. Jones related that it was 
"documented" that the veteran was treated for cystitis at 
Fort Benning, Georgia in January and February 1955.  This 
purported predicate fact has simply never been proven, nor 
has new and material evidence been submitted which focuses on 
such predicate fact.  As noted above, the veteran was 
hospitalized for an unknown cause in April 1955 while 
stationed at Fort Eustis, Virginia.  There are no 
contemporaneous documents of treatment for cystitis at Fort 
Benning, Georgia in January and February 1955, or at any 
other time or at any location in service, or for many years 
following service.

In his February 2003 letter, Dr. Jones emphatically noted 
that the factual background section of the joint motion for 
remand "clearly stated that the veteran was treated for 
prostatitis in 1955 during active service."  The Board notes 
that while in-service treatment for prostatitis may have been 
alleged in the joint motion and elsewhere by the veteran, the 
evidence of record is simply devoid of any documented in-
service treatment to support this purported predicate fact. 

In his March 2004 letter, Dr. Jones restated his opinion that 
the veteran very likely had inflammation of the prostate 
gland and urinary obstruction during his time in the service 
and for several years after.  Dr. Jones based this opinion on 
the veteran's reports of "textbook descriptions of 
prostatitis and urinary flow obstruction during active 
duty."

After reviewing the letters submitted by Dr. Jones, the Board 
concludes that the opinions expressed by the doctor are based 
on the veteran's self-reported and unsubstantiated lay 
history of prostatitis symptoms during and since service, 
such lay history being either recited to him directly or 
transcribed in other medical records from long after service, 
and previously considered by the Board.  Dr. Jones points to 
no specific contemporaneous evidence of any in-service 
treatment for prostatitis.  In fact, the earliest medical 
evidence of record specifically referred to by Dr. Jones is 
dated in 1972, over 15 years after the veteran's separation 
from service.  The letters by Dr. Jones are cumulative of 
previously considered records, and the statements are thus 
not new evidence.  38 C.F.R. § 3.156(a) (2001); Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999).  Inasmuch as Dr. 
Jones' letters are based on an unsubstantiated lay history 
from the veteran and on a factual predicate which was 
previously rejected in the November 1992 and earlier Board 
decisions, the opinions have no probative value and are not 
material evidence.  See Moffitt v. Brown, 10 Vet. App. 214 
(1997); LeShore v. Brown, 8 Vet. App. 406 (1995); Turner v. 
Brown, 6 Vet. App. 256 (1994); Reonal v. Brown, 5 Vet. App. 
458 (1993).

B.  Dr. Stewart's Opinion Letter

In support of his application to reopen the claim, the 
veteran has offered a letter, dated in May 1992 (and received 
by the VA in February 1995), from P. Stewart, M.D.  In her 
letter, Dr. Stewart noted that she first treated the veteran 
for prostatitis in 1991.  She stated that "symptoms 
apparently began in the spring of 1955 and initially were 
present only intermittently."  In considering the veteran's 
condition, she indicated that she had reviewed his file and 
treatment records from Drs. Shai, Garrett, Hector, Kennedy, 
Austin, Asreal, Couch, Phelps, Tomlin, Craven, Ubar, 
Brittian, Davis, Boggs and the Duke Medical Center.  She 
reported that these records refer to similar symptoms, 
including urinary frequency, malaise, fever and pain with 
only temporary relief with antibiotics such as Penicillin.  
She then concluded that it was her opinion that the veteran 
first experienced symptoms of this condition in the spring of 
1955 and the condition continued to the present. 

While Dr. Stewart's states she reviewed the veteran's medical 
records, it is clear that her opinion is based on the 
veteran's self-reported and unsubstantiated lay history of 
prostatitis symptoms during and since service, such lay 
history being either recited to her directly or transcribed 
in other medical records from long after service and 
previously considered by the Board.  To this extent, the 
opinion is merely cumulative of previously considered 
records, and the statements are thus not new evidence.  
38 C.F.R. § 3.156(a) (2001); Vargas-Gonzalez, supra.

In stating her opinion, Dr. Stewart fails to cite any 
specific contemporaneous medical evidence which would support 
her conclusion.  Although Dr. Stewart reviewed some post-
service medical records from other physicians, she fails to 
support her eventual conclusion with these records.  All of 
these records were before the Board at the time of its prior 
decision in November 1992.  More importantly, the first 
notation contained in these records referring to the symptoms 
listed by Dr. Stewart, i.e. urinary frequency, malaise, 
fever, and pain with only temporary relief with antibiotics 
such as Penicillin, is not until many years after the 
veteran's service.  Thus, Dr. Stewart's opinion that these 
symptoms occurred during service is supported only by the 
veteran's self-reported and unsubstantiated history of in-
service symptoms.  Consequently, this opinion is of no 
probative value and is not material evidence.  See, supra, 
Moffitt, LeShore, Turner, Reonal.

C.  Dr. Phelps' Opinion Letter

In support of his application to reopen the claim, the 
veteran has submitted a letter, dated in February 1995, from 
J. Phelps, M.D.  Dr. Phelps, who has previously submitted 
statements in this matter, first treated the veteran in 1979.  
He concluded that it was his "medical opinion based upon a 
reasonable medical certainty that this infection had [it's 
onset] from the spring of 1955 and that this has recurred 
from that time until the present and is the same thing."

The letter from Dr. Phelps fails to cite any specific 
contemporaneous medical evidence which would support his 
conclusion.  A review of the February 1995 opinion submitted 
by Dr. Phelps reveals that it is very similar to the July 
1982 opinion of Dr. Boggs, which was previously considered 
and rejected by the Board in its earlier November 1992 
decision.  In his 1995 letter, Dr. Phelps noted that his 
opinion in part was "based upon the history given me of 
pain, malaise, fevers and frequency of urination starting in 
the spring of 1955 and continuing from that date until the 
present."  The 1982 opinion of Dr. Boggs noted that in part 
it was "based upon the history given me of pain, malaise, 
fever and frequency of urination starting in the spring of 
1955 and continuing from that date until the present."  Dr. 
Phelps also stated in his 1995 letter that "[i]n reviewing 
these records I find repeated reference to frequency of 
urination, malaise, fever and pain, all of which are 
consistent with this type of infection."  Dr. Boggs 1982 
letter stated "[i]n reviewing these records, I find repeated 
references in the findings of frequency of urination, 
malaise, fever and general pain, all of which are consistent 
with this type of infection."  The letter from Dr. Phelps is 
cumulative or redundant, not new evidence.  38 C.F.R. 
§ 3.156(a) (2001); Vargas-Gonzalez, supra.

While Dr. Phelps stated that he had reviewed the veteran's 
medical records, it is clear that his opinion is based on the 
veteran's self-reported and unsubstantiated lay history of 
prostatitis symptoms during and since service, such lay 
history being either recited to these doctors directly or 
transcribed in other medical records from long after service 
and previously considered by the Board.  Consequently, this 
opinion is of no probative value and is not material 
evidence.  See, supra, Moffitt, LeShore, Turner, Reonal.

Conclusion

While these three doctors state that they reviewed the 
veteran's records, it is clear that they relied on the 
veteran's unsubstantiated self-reported history (including 
that transcribed in some of the records from many years after 
service).  The predicate facts underlying their medical 
opinions (purported genitourinary problems and treatment in 
service, and in the years immediately following service) have 
never been established.

The file is devoid of any competent medical evidence 
documenting prostatitis or other genitourinary problems in 
service or for many years later, and thus these three doctors 
have no basis for a medical opinion linking prostatitis to 
service.  Inasmuch as the recent opinions of these doctors 
are based on an unsubstantiated lay history from the veteran 
and on a factual predicate which was previously rejected in 
the November 1992 and earlier Board decisions, the opinions 
have no probative value.  See, supra, Moffitt, LeShore, 
Turner, Reonal. 

Under the circumstances, the 1992 statement of Dr. Stewart, 
the 1995 statement of Dr. Phelps, and the 2001, 2003, and 
2004 statements of Dr. Jones are cumulative or redundant of 
evidence which was before the Board at the time of its 1992 
decision, and thus these medical statements are not new 
evidence.  The statements by these three doctors are not 
material evidence because, by themselves or in connection 
with evidence previously assembled, they are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
No matter how many repetitive medical nexus opinions the 
veteran submits, they will have no probative value until 
there is proof of the alleged genitourinary problems in 
service.  Since the November 1992 Board decision, the veteran 
has submitted no new and material evidence on such predicate 
issue.

Written arguments by the veteran's attorney include a 
contention that the opinions of the three physicians 
mentioned above should be considered material in the sense 
that they corroborate one another.  In support of this view, 
the veteran's attorney cited Paller v. Principi, 3 Vet. App. 
535 (1992).  The Paller case, however, involved a situation 
where there was an apparent split in scientific opinion on an 
issue of causation.  In that type of circumstance, the Court 
held that corroboration is particularly important and cannot 
be rejected as merely cumulative.  Id., at 538.  However, in 
the present case, the Board finds the proffered medical 
opinions are not new and material evidence since they all 
rest on an unproven assumption that the veteran had the 
disorder in service and in the years following, and these 
repetitive medical opinions rest on an unproven factual 
predicate which was previously rejected in the earlier final 
Board decision.  

Indeed, if it were in fact proven that the veteran had 
prostatitis in service and continuously in the years 
following service, there would be no need for a medical 
opinion at all, as a favorable finding of service connection 
would be obvious.  However, such is not the case.  The 
presence of prostatitis in service or for years later remains 
unproven.  There are no medical records from the time of 
service or for years later which might tend to suggest that 
prostatitis was then present.  Thus there exists no basis 
upon which a doctor might now use his or her special medical 
expertise to analyze old medical findings and come up with a 
competent medical opinion on whether or not prostatitis 
existed back then.  Current statements by doctors, which 
merely state that a condition began in service because the 
veteran told them so, or because the veteran long after 
service told another doctor as much, do not arise from 
special medical expertise or medical judgment, and they are 
not competent medical opinions on the matter of service 
connection.  The medical statements submitted since the last 
final Board decision are cumulative and without probative 
value, and they are not new and material evidence.

Since the November 1992 Board decision, the veteran has again 
asserted that his prostatitis began during service.  The 
Board finds that these assertions are not new as they are 
duplicative of the veteran's statements which were of record 
at the time of the prior final denial of service connection 
for prostatitis.  38 C.F.R. § 3.156(a); Vargas-Gonzalez, 
supra; Reid v. Derwinski, 2 Vet. App. 312 (1992).  The Board 
also finds that the veteran's statements are not material 
evidence.  As a layman, he has no competence to give a 
medical opinion on the diagnosis or etiology of a condition, 
and his statements on such matters do not constitute material 
evidence to reopen his claim of service connection.  
38 C.F.R. § 3.156(a) (2001); Espirutu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board concludes that new and material evidence has not 
been submitted since the November 1992 Board decision which 
denied the application to reopen a claim for service 
connection for prostatitis.  Thus, the claim has not been 
reopened, and the November 1992 Board decision remains final.  

The present Board decision is the fifth time the Board has 
addressed the veteran's current appeal.  Earlier Board 
decisions during this appeal were recycled by Court orders 
granting motions of the parties to vacate and remand.  At 
this point, the Board has little to add in a case with a 
relatively simple fact pattern and legal issue.  The Board 
believes that it has clearly stated its position, and that 
the veteran and his representative fully understand the 
Board's position even if they do not like the result.  While 
the Board believes its decision is correct, higher judicial 
authority may or may not agree.  In the event of yet another 
appeal to the Court, the Board would welcome a definitive 
Court decision, one way or another.  


ORDER

The application to reopen the claim for service connection 
for prostatitis is denied.

	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



